Exhibit 10.3

 

March 3, 2004 Via Hand Delivery

 

Dr. H. Reg. McDaniel

 

RE: First Amendment to the Confidentiality and Non-Compete Agreement dated
February 1, 2004

 

Dear Dr. Reg,

 

We have been requested by our auditors to confirm our mutual understanding
regarding the term of your Confidentiality and Non-Compete Agreement dated
February 1,2004, which is subject to renewal on an annual basis. The
Confidentiality and Non-Compete Agreement will remain in full force and effect
with the addition of this paragraph 13:

 

13. Term.

This Agreement commences on February I, 2004, subject to the terms and
conditions of this Agreement and continues in full force and effect for one (1)
year and will expire on January 31, 2005 (“Initial Term”). Mannatech has the
option to renew this Agreement for a further one (1) year term on the same terms
and conditions, such option to be exercisable by notice in writing by Mannatech
given not less than one (1) month prior to the expiration of the Initial Term.

 

Please execute and return an original of this letter promptly. You should add
your copy to your existing agreement.

 

Very truly yours.

 

/s/ Sam Caster

Sam Caster

Chairman and CEO

Mannatech, Inc.

 

ACCEPTED AND AGREED

 

/s/ H.Reginald McDaniel

H. Reginald McDaniel